Matter of Hebert (2020 NY Slip Op 08154)





Matter of Hebert


2020 NY Slip Op 08154


Decided on December 31, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 31, 2020

PM-181-20

[*1]In the Matter of Jay Howell Hebert, an Attorney. (Attorney Registration No. 4523098.)

Calendar Date: December 28, 2020 

Before: Egan Jr., J.P., Lynch, Clark, Pritzker and Colangelo, JJ.


Jay Howell Hebert, Fort Worth, Texas, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Jay Howell Hebert was admitted to practice by this Court in 2007 and lists a business address in Fort Worth, Texas with the Office of Court Administration. Hebert has applied to this Court, by affidavit sworn to October 28, 2020, for leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application on the basis that Hebert omitted a material response in his submission and, therefore, his application to resign was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see  Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, however, Hebert has submitted a supplemental affidavit, sworn to December 11, 2020, in which he corrects the irregularity in his prior submission. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Hebert is now eligible to resign for nondisciplinary reasons, we grant the application and accept his resignation.
Egan Jr., J.P., Lynch, Clark, Pritzker and Colangelo, JJ., concur.
ORDERED that Jay Howell Hebert's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Jay Howell Hebert's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Jay Howell Hebert is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Hebert is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Jay Howell Hebert shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.